TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00552-CR


Keith Wayne Henson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 39066, THE HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R

PER CURIAM

		The notice of appeal in this cause was filed in this Court on September 2, 2011.  The
reporter's record in this appeal was originally due to be filed on December 19, 2011. (1)  By letter dated
January 13, 2012, this Court's clerk sent notice to the court reporter, Stephanie Larsen, informing
her that the reporter's record in this cause was overdue, directing her to file the record no later than
January 23, 2012, and advising her that if she failed to file the record or explain in writing the reason
for her delay, the matter would be referred to the Court for an order.  To date, Larsen has not
tendered the record or otherwise responded to this Court's notice.
		Larsen is hereby ordered to file the reporter's record in this case on or before
March 30, 2012.  If the record is not filed by that date, Larsen may be required to show cause why
she should not be held in contempt of court.
		It is so ordered on March 20, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish
1.   The Court received a fax from the court reporter on September 21, 2011 requesting a
sixty-day extension.  However, because a motion for new trial was filed in the trial court, the original
due date for filing the record was after the date Larsen requested.